Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed response
Applicant’s amendment to claims (filed 11/19/2020) is acknowledged and entered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with J. Vockrodt on 2/17/2021.  The Office has applied the suggested amendment to claim 1 as discussed and to claim 11.  

Amendments to Claims
The following amendments have been entered by the examiner to the claims:
Claim 1 (at lines 11 – 13)
 (4) determining the concentration of the analyte by fitting the first and second sensorgrams to a binding equation to determine a measured concentration of the control macromolecular particle and normalize the mass transport properties; 

Claim 11 (at lines 10-12)
first and second sensorgrams to a binding equation to determine a measured concentration of the control macromolecular particle and normalize the mass transport properties;

Status of claims
Claims 17-21 were previously canceled.  Claim 7 is canceled.  Claim 1 is amended to include the limitations of claim 7 and to further define the step of determining the concentration of the analyte by fitting a sensorgram to the binding equation.  Claims 1 and 11 are amended herein.  Claims 1-6 and 8-17 are allowed for reasons cited herein. 

Reasons for Allowance
Claims 1-6 and 8-17 are allowed. The following is an examiner’s statement of reasons for allowance:
The claimed invention is drawn to a method of determining concentration by providing an analyte in a solution at a pH lower than the pI of the molecule; contacting the solution at a first flow rate with a negatively charged sensor to allow electrostatic binding and obtain a first sensorgram; contacting the solution at a second flow rate with the sensor to allow electrostatic binding and obtain a second sensorgram; determine concentration of the analyte by fitting the sensorgrams to a binding equation to determine a measured concentration of the control macromolecular particle and normalize the mass transport properties; wherein the contacting steps are performed under mass transport limited binding conditions, the binding of the control macromolecule at the first and second flow rates is electrostatic binding, reference samples using a only buffer were measured on the sensor surface and subtracted from the  first and second sensorgrams, and the control macromolecule is not bound by a ligand at the sensor surface.

Karlsson (WO 2013/002718; previously cited, p 3, ln 5 to p 4, ln 2; p 2, ln 25-26; p 6, ln 20-24) teaches contacting solutions at different flow rates and obtaining sensorgrams; and fitting sensorgrams to determine concentration.  Karlsson fails to disclose 
providing a solution containing a control macromolecular particle of a known concentration at a pH lower than the pl of the macromolecular particle; and binding the solution to a negatively charged surface electrostatically where the binding of the control macromolecule at the first and second flow rates is electrostatic binding and the control macromolecule is not bound by ligand at a sensor surface.  Moreover, where Karlsson fails to teach providing a solution having a pH lower than the pI of the analyte, Karlsson fails to teach conditions for electrostatic binding. 
Frutos (US PGP 2006/0110594; previously cited) teaches using a solution having a pH lower than the pI of biomolecule to electrostatically bind the biomolecule (para 64).  However, the art of Frutos is directed to using such construct to detect ligands that then bind to the electrostatically attached biomolecule for the analysis of the binding between the ligand and biomolecule rather than analysis of the electrostatic binding of the biomolecule to the sensor surface.
Where Karlsson fails to disclose use of electrostatic binding per se there is no motivation to combine Frutos with Karlsson especially where the art of Frutos is directed to analysis of ligand/biomolecule binding analysis and not biomolecule/substrate binding analysis.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to R MOERSCHELL whose telephone number is (571)270-3784.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RM/Examiner, Art Unit 1641                                                                                                                                                                                         
/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641